Appeal from a judgment of the County Court of Albany County (Turner, Jr., J), rendered July 9, 1991, convicting defendant upon his plea of guilty of the crime of criminal possession of stolen property in the fourth degree.
Defendant contends on this appeal that he was denied his right to a speedy trial under CPL 30.20 and the US Constitution. Review of the factors considered in determining constitutional speedy trial issues lead us to conclude that defendant was not denied a speedy trial in this case. Although defendant was incarcerated for almost one year prior to his plea, part of this delay was caused by defendant’s actions in twice substituting counsel. Further, defendant has shown no specific prejudice occasioned by this delay.
Cardona, P. J., White, Weiss, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.